Weiss, J.
Appeal from a judgment of the Supreme Court (Lee, Jr., J.), entered October 3, 1986 in Chenango County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to review respondents’ determination dismissing him from the Norwich High School football team.
On September 11, 1986, petitioner, a senior at Norwich High School in Chenango County, was dismissed from the varsity football team for violating a provision of respondent Norwich Central School District’s athletic code of conduct prohibiting, inter alia, the use of tobacco. Specifically, petitioner was observed smoking a cigarette off school grounds by *892the principal and vice-principal. After admitting the violation, petitioner was suspended as indicated. Petitioner commenced the instant proceeding pursuant to CPLR article 78 seeking reinstatement on the team. Supreme Court granted the petition by modifying the punishment to a three-game suspension and directing petitioner’s reinstatement. Respondents have appealed.
Inasmuch as the varsity football season has concluded, the instant controversy has been rendered moot (see, Matter of David C., 69 NY2d 796; Matter of Serafin v Wallace, 117 AD2d 926; Matter of Marsha W. W. v Capital Dist. Psychiatric Center, 103 AD2d 988; Matter of Starmer v Whitney Point Cent. School Dist., 96 AD2d 640). Nor do we find that the prevailing issue warrants the retention of this appeal despite its mootness (see, Matter of David C., supra).
Appeal dismissed, as moot, with costs. Kane, J. P., Main, Weiss, Mikoll and Harvey, JJ., concur.